United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-31032
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

RODNEY HUEY,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                     USDC No. 3:05-CR-30009-ALL
                        --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Rodney Huey appeals his guilty-plea conviction for

possession with the intent to distribute 50 grams or more of a

mixture containing cocaine base.   Huey argues that the district

court erred when it failed to adequately inform him of the

mandatory minimum sentence as required by FED. R. CRIM. P.

11(b)(1)(I).   Where, as here, a defendant fails to object to a

Rule 11 error in the district court, this court reviews for plain

error.   United States v. Vonn, 535 U.S. 55, 58-59 (2002).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-31032
                                 -2-

     Although the plea documents and the statements made by the

district court at the guilty-plea hearing could have been more

artfully phrased, they reflected that Huey was facing a sentence

of 20 years to life.    Moreover, the presentence report correctly

reflected that, due to Huey’s prior drug conviction, Huey faced a

mandatory minimum sentence of 20 years in prison.    The fact that

Huey did not attempt to withdraw his guilty plea after the

presentence report was disclosed suggests that the court’s

failure to succinctly inform him of the mandatory minimum

sentence was not a significant factor in his decision to plead

guilty.    See United States v. Johnson, 1 F.3d 296, 302 (5th Cir.

1993) (en banc).    Considering the record as a whole, Vonn, 535
U.S. at 68, the district court’s failure to succinctly advise

Huey of the mandatory minimum sentence does not constitute plain

error.    The judgment of the district court is AFFIRMED.